EXHIBIT F
                                                                             2000 E. Lamar Boulevard, Suite 600
                                                                                         Arlington, Texas 76006
                                                                                 Office Number: (817) 653-4547
                                                                                       Facsimile: (817) 653-4477
                                                                             www.whitburnpevsner.com


March 31, 2020

Eric Hansum
Niemann & Heyer, L.L.P.
Westgate Building, Suite 313
1122 Colorado Street
Austin, Texas 78701-2101

Re: 2105 Real Catorce Drive, Austin, Texas 78746

Dear Mr. Hansum,

As you may know, your client has begun imposing fines with respect to alleged
violations at the above-referenced address. It appears that the vast majority of these
alleged violations involve the claim that residents of 2105 Real Catorce Drive (the “Real
Catorce Residence”) parked on the street for more than twelve hours at a time. After
reviewing these allegations, we request a reasonable accommodation at least under
current circumstances and we also request clarification, as detailed below.

My clients respectfully request a reasonable accommodation with respect to parking
restrictions until the shelter-in-place orders are lifted in the City of Austin. A national
emergency was declared in the United States on March 13, 2020. Social distancing
guidelines were initiated on March 15, 2020. The City of Austin imposed shelter-in-
place orders on March 24, 2020. These orders currently extend until April 13, 2020. To
comply with these orders, the residents of the Real Catorce Residence must remain in
place and cannot, therefore, move their vehicles elsewhere. An accommodation waiving
the parking restrictions for the duration of the shelter-in-place orders is therefore
reasonable.

My clients also request clarification, as they do not understand how the Board and its
management personnel are determining these violations. My clients deny that residents
are parking in the street for twelve hours at a time, other than as made necessary by the
current health crisis, except that a few residents who came to the Real Catorce Residence
after the district court’s February 18, 2020, judgment, may have had some difficulty with
the parking requirements as they cannot immediately seek employment and generally ride
together with other residents and mentors during the earliest stages of their time
transitioning out of a treatment facility. Further information and clarification from your
client on the dates, times, and circumstances surrounding the alleged violations will allow
my clients to determine whether and how such violations occurred and whether they need
to seek related accommodations.

We would very much appreciate your response by the close of business (5:00 p.m.
Central) of Wednesday, April 1, 2020, at least with respect to the issue of a reasonable
accommodation as to the parking restrictions during the pendency of the shelter-in-place
orders in Austin. Thanks very much, as always.

                                                                                               1
                2000 E. Lamar Boulevard, Suite 600
                            Arlington, Texas 76006
                    Office Number: (817) 653-4547
                          Facsimile: (817) 653-4477
                www.whitburnpevsner.com


Sincerely,

Mark Whitburn
Mark Whitburn




                                  2
